              Case 2:18-cr-00422-SMB Document 1108 Filed 01/04/21 Page 1 of 1


                                      DISTRICT JUDGE'S MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: Susan M. Brnovich              Date: January 4, 2021
USA v. Lacey et al                                Case Number: CR-18-00422-PHX-SMB
Assistant U.S. Attorneys: Peter Kozinets, Margaret Perlmeter, Kevin Rapp, Andrew Stone, Daniel
Boyle, and Reginald Jones
Defendant-1: Michael Lacey, Released-Present
Attorney for Defendant (1): Paul Cambria, Jr., and Erin McCampbell, Retained
Defendant-2: James Larkin, Released-Present
Attorney for Defendant (2): Thomas Bienert, Jr., Retained
Defendant-3: Scott Spear, Released-Present
Attorney for Defendant (3): Bruce Feder, Retained
Defendant-4: John Brunst, Released-Present
Attorney for Defendant (4): Gopi Panchapakesan and Gary Lincenberg, Retained
Defendant-6: Andrew Padilla, Released-Presence Waived
Attorney for Defendant (6): David Eisenberg, CJA Appointment
Defendant-7: Joye Vaught, Released-Presence Waived
Attorney for Defendant (7): Joy Bertrand, CJA Appointment

TELEPHONIC STATUS HEARING:

All present parties appear telephonically. Discussion held regarding the Petition for Writ of Mandamus
filed with the Ninth Circuit Court of Appeals. Counsel for Defendant Larkin, with co-defendants joining,
requests the Court to either issue a stay and/or continue the current trial date pending ruling from the
Ninth Circuit Court of Appeals. The request for stay is denied based on the Courts’ previous ruling (Doc.
1097). Defendants are directed to file a written motion to continue the trial to allow the Government an
opportunity to file a response.




 Court Reporter Christine Coaly                                                    Start: 11:20 a.m.
 Deputy Clerk Elaine Garcia                                                        Stop: 11:35 a.m.
